Citation Nr: 1715453	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar spondylosis.

2.  Entitlement to an evaluation in excess of 30 percent for urticaria prior to March 25, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to November 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the claim for service connection for degenerative lumbar spondylosis, the Board has considered the holding in Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009); however, while the record shows other diagnoses of low back disabilities, in this instance, the Veteran has specifically expressed an intent to appeal the denial of service connection for degenerative lumbar spondylosis.  Although he initially claimed entitlement to service connection for lumbar degenerative disc disease, in his June 2016 VA Form 9, Substantive Appeal, he specifically indicated that he was only appealing the issue of entitlement to service connection for degenerative lumbar spondylosis.

Regarding the issue of an increased rating for urticaria, a November 2014 rating decision granted the Veteran a 60 percent evaluation for urticaria, effective March 25, 2014.  In the July 2016 statement of the case, the RO indicated that the only portion of the appeal remaining was that prior to March 25, 2014, as the November 2014 rating decision had granted the maximum schedular rating under the applicable criteria.  In his August 2016 VA Form 9, the Veteran also acknowledged the 60 percent award and indicated that he felt he was entitled to a 60 percent rating for his disability during the period when he was only receiving a 30 percent rating.  Therefore, the period prior to March 25, 2014 is the only period remaining on appeal and the issue has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that the issue of an increased rating for urticaria implicates a recent holding by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Board has decided to implement a stay in majority of the cases in which that case is implicated.  However, the Board has determined that the stay is inapplicable and that the holding in Johnson is binding on the Board in cases which have been advanced on the docket.  In light of this policy decision, and given that this case is advanced on the docket, the Board will proceed with adjudication at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 30 percent for urticaria prior to March 25, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence supports a finding that degenerative lumbar spondylosis was diagnosed in service and has persisted since.  


CONCLUSION OF LAW

The criteria for service connection for degenerative lumbar spondylosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including spondylosis (arthritis), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

A February 2014 VA examination report reflects a diagnosis of degenerative lumbar spondylosis.  Therefore, the first requirement for service connection, a current disability, has been satisfied.  
Service treatment records show that on his April 1962 entrance Report of Medical Examination, a clinical evaluation of the spine was normal.  On his April 1962 Report of Medical History, the Veteran denied having or having ever had any low back problems.  Subsequent service treatment records show complaints of lower back pain and back strain; and during an evaluation in January 1992, X-rays showed degenerative disc disease of the lumbar spine and narrowing at L4-5.  The impression was mechanical low back pain.  During a March 1992 evaluation for an Initial Medical Board, it was noted that the Veteran had a minor injury in boot camp, and currently had intermittent low back pain.  He was diagnosed as having degenerative joint disease of the lumbar spine.  In October 1993, the Veteran was evaluated by an orthopedic surgeon for chronic low back pain.  X-rays showed spondyloarthritis of the lumbar spine.   

The Veteran contends that his degenerative lumbar spondylosis was diagnosed shortly before his retirement from service with the Coast Guard.  In his June 2016 VA Form 9, the Veteran stated that after he left service, he managed his condition by using over-the-counter pain medications, under the advice of his doctors during service.  As time progressed the medications no longer provided relief and he had to seek treatment for his back disability.  Post-service treatment records indicate that the Veteran sought treatment for back pain beginning in 2007, and has sought consistent treatment since.   

The Board acknowledges that July 2006 and February 2014 VA examiners provided negative nexus opinions regarding the Veteran's back disability and a relationship to service.  However, while the July 2006 examiner stated there was "insufficient documentation to support ongoing increase or chronicity," the examiner failed to provide any supporting rationale for that opinion.  The February 2014 examiner stated that while there was a diagnosis of degenerative lumbar spondylosis during service in 1992, there was no radiographic evidence to support the diagnosis and there was a significant silent interval between the Veteran's separation from service and having sought care "for compensation for the claimed condition."  The examiner also indicated that disc degeneration and arthritis were age-related.  However, the February 2014 VA examiner's determination that there was no radiographic evidence in service to support a diagnosis of lumbar spondylosis was an inaccurate factual premise, as indicated above, the service treatment records indicate X-ray findings of spondyloarthritis of the lumbar spine in October 1993.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Also, while the examiner indicated that arthritis and disc degeneration were age-related, no rationale was provided as to why it would apply in the Veteran's case.  Additionally, both examiners did not consider the Veteran's statements of treating himself with over-the-counter pain medications since service.  Therefore, the July 2006 and February 2014 opinions are inadequate and lack probative weight in this matter.  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's degenerative lumbar spondylosis to his military service, the Board finds that the evidence weighs in favor of his claim.

The Veteran has stated that he developed back problems while in service and was diagnosed with a back disability before separation.  The service treatment records support this contention.  The Veteran was not noted to have any low back disability on entrance into service in 1962, and in October 1993, shortly before separation from service, X-rays confirmed a diagnosis of spondyloarthritis of the lumbar spine.  The Veteran has complained of low back pain since service, and is currently diagnosed with degenerative lumbar spondylosis.  In addition, no post-service injury or other intercurrent cause has been shown to account for the Veteran's current degenerative lumbar spondylosis.  Therefore, service connection for degenerative lumbar spondylosis is granted.   


ORDER

Service connection for degenerative lumbar spondylosis is granted.



REMAND

While the Board regrets the additional delay involved in remanding the Veteran's claim for an increased evaluation in excess of 30 percent for his service-connected urticaria prior to March 25, 2014, further development is required to comply with VA's duty to assist the Veteran in fully developing this claim, which includes assisting him in obtaining all identified outstanding records of private medical treatment to the extent relevant to the claim.  38 C.F.R. § 3.159(c)(1).

In the July 2016 statement of the case, the RO indicated that it considered VA treatment records from March 2010 through July 2016.  However, a review of the claims file reveals that there are VA treatment records only up to July 2013 and one entry from December 2013.  As the statement of the case indicates that there are additional VA treatment records from the period on appeal that have not been associated with the claims file, remand is required to obtain those VA treatment records.

Also, the Board notes that the Veteran submitted April 2013 treatment records from his private treatment provider Dr. M.M. of Medical Associates of Brevard, which indicated that the Veteran was being seen for a three week follow-up appointment for his skin disability and was scheduled to return in four weeks.  The treatment records from Dr. M.M. in the claims file are from June 2011 to November 2012, April 2013, and June 2016.   Therefore, a remand is necessary to obtain the complete private treatment records from Dr. M.M., as these records may be relevant to the Veteran's claim for an increased rating for urticaria.       

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the complete private treatment records from Dr. M.M. of Medical Associates of Brevard.

2.  Obtain any and all of the Veteran's VA treatment records from July 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


